
	

113 HR 5419 : To amend the Internal Revenue Code of 1986 to provide for a right to an administrative appeal relating to adverse determinations of tax-exempt status of certain organizations.
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5419
		IN THE SENATE OF THE UNITED STATES
		September 17 (legislative day, September 16), 2014Received; read twice and referred to the Committee on FinanceAN ACT
		To amend the Internal Revenue Code of 1986 to provide for a right to an administrative appeal
			 relating to adverse determinations of tax-exempt status of certain
			 organizations.
	
	
		1.Administrative appeal relating to adverse determinations of tax-exempt status of certain
			 organizations
			(a)In generalSection 7123 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(c)Administrative appeal relating to adverse determination of tax-Exempt status of certain
			 organizations
						(1)In generalThe Secretary shall prescribe procedures under which an organization described in section 501(c)
			 may request an administrative appeal (including a conference relating to
			 such appeal if requested by the organization) to the Internal Revenue
			 Service Office of Appeals of an adverse determination described in
			 paragraph (2).
						(2)Adverse determinationsFor purposes of paragraph (1), an adverse determination is described in this paragraph if such
			 determination is adverse to an organization with respect to—
							(A)the initial qualification or continuing qualification of the organization as exempt from tax under
			 section 501(a) or as an organization described in section 170(c)(2),
							(B)the initial classification or continuing classification of the organization as a private foundation
			 under 509(a), or
							(C)the initial classification or continuing classification of the organization as a private operating
			 foundation under section 4942(j)(3)..
			(b)Effective dateThe amendment made by subsection (a) shall apply to determinations made after the date of the
			 enactment of this Act.
			
	Passed the House of Representatives September 16, 2014.Karen L. Haas,Clerk
